Citation Nr: 1615125	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  10-22 871A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for bilateral pes planus with plantar fasciitis.  

2.  Entitlement to an initial higher (compensable) rating for a right elbow disability.  

3.  Entitlement to an initial higher (compensable) rating for a right knee disability.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty from December 2004 to June 2009.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that granted service connection and a noncompensable rating for bilateral pes planus, effective June 16, 2009; granted service connection and a noncompensable rating for a right elbow disability (right elbow postoperative residuals), effective June, 16, 2009; and granted service connection and a noncompensable rating for a right knee disability (retropatellar pain syndrome of the right knee), effective June 16, 2009.  

The case was later transferred to the Phoenix, Arizona Regional Office (RO).

A January 2013 RO decision recharacterized the Veteran's service-connected bilateral pes planus as bilateral pes planus with plantar fasciitis, and assigned a higher 10 percent rating, effective June 16, 2009.  Since that grant does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

The issues have been recharacterized to comport with the evidence of record.  

The Board finds that, for the reasons set forth below, the evidence currently of record supports the award of minimal compensable (10 percent) ratings for the painful motion associated with the Veteran's right elbow disability and right knee disability, respectively.  However, further development is necessary to determine whether additional VA compensation is also warranted for those service-connected disabilities.  

The issues of entitlement to an initial rating higher than 10 percent for bilateral pes planus with plantar fasciitis, as well as the issues of entitlement to an initial rating higher than 10 percent for a right elbow disability and entitlement to an initial rating higher than 10 percent for a right knee disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the entire appeal period, the Veteran's right elbow disability has been productive of functional loss due to painful motion.  

2.  Throughout the entire appeal period, the Veteran's right knee disability has been productive of functional loss due to painful motion.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent rating for a right elbow disability have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5019, 5205, 5206, 5207, 5208, 5209, 5213 (2015).  

2.  The criteria for an initial 10 percent rating for a right knee disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5256, 5257, 5258, 5259, 5260, 5261 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his right elbow and right knee disabilities are worse than contemplated by his currently assigned disability ratings and that compensable ratings are therefore warranted for those service-connected disabilities.  

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Moreover, after careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Of particular relevance to the instant case, the provisions of 38 C.F.R. § 4.59 relating to painful motion are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

For the sake of judicial economy, the Board will not discuss the specific diagnostic codes implicated in this case.  Instead, the Board will confine its analysis to the aforementioned provisions governing painful motion, which has been demonstrated with respect to all of the Veteran's service-connected disabilities.  

An August 2009 VA general medical examination report includes a notation that the Veteran's claims file was reviewed.  As to his right elbow, the Veteran reported that he would have mild functional impairment during flare-ups.  As to his right knee, the Veteran indicated that he would have mild to moderate functional impairment during flare-ups depending on the intensity of his strenuous activity.  The diagnoses included olecranon bursitis, status post bursa resection, of the right elbow and retropatellar pain syndrome of the right knee.  

A March 2010 VA treatment entry noted that the Veteran complained of pain in his elbows.  The impression included (right) elbow pain secondary to previous trauma and surgery.  It was noted that the Veteran would be provided with an elbow brace.  

A November 2012 VA elbow and forearm conditions examination report includes a notation that the Veteran's claims file was not reviewed.  The Veteran reported that he had flare-ups that impacted the function of his right elbow.  He specifically stated that he would occasionally have those flare-ups with use in the olecranon area.  The diagnosis was right olecranon bursitis, postoperative, with resolution.  

A December 2012 VA knee and lower leg conditions examination report also includes a notation that the Veteran's claims file was not reviewed.  The Veteran reported that he had flare-ups that impacted the function of his right knee.  He stated that his right knee could pop with squatting.  The diagnoses were a history of a right knee contusion and no current right knee condition found on objective physical examination.  

The Board observes that although there is no clinical evidence demonstrating limitation of range of motion of the Veteran's right elbow and right knee, the Veteran is competent to report his symptoms as to his right elbow and right knee such as pain on motion.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d. 1331 (Fed. Cir. 2006).  The Board finds that the Veteran's reports of reduced functionality of his right elbow and right knee during periods of flare-ups are credible.  In light of the above examination findings, as well as the findings indicated pursuant to the March 2010 VA treatment entry, the Board finds that, pursuant to Burton, initial ratings of 10 percent are warranted for the painful motion associated with the Veteran's service-connected right elbow disability and right knee disability, respectively.  See 38 C.F.R. §§ 4.59, 4.71a.

While this represents a partial grant of the benefits sought on appeal, the Board recognizes that further disposition of the issues would, at this point, be premature and that additional evidentiary development is necessary, as outlined below.  Moreover, in light of that forthcoming development, VA's duties to notify and assist have not yet been completed and, thus, need not be addressed at this time.







ORDER

An initial higher rating of 10 percent is granted for a right ankle disability, subject to the laws and regulations governing the payment of monetary awards.  

An initial higher rating of 10 percent is granted for a right knee disability, subject to the laws and regulations governing the payment of monetary awards.  


REMAND

The remaining issues on appeal are entitlement to an initial rating higher than 10 percent for bilateral pes planus with plantar fasciitis, as well as the issues of entitlement to an initial rating higher than 10 percent for a right elbow disability and entitlement to an initial rating higher than 10 percent for a right knee disability.  

As to the Veteran's right elbow disability and right knee disability, as discussed in the decision above, the aforementioned allowances are not complete grants of the benefits sought on appeal.  However, before the Board can determine whether higher ratings are warranted for the Veteran's service-connected right elbow disability and right knee disability, further development is required.  38 C.F.R. § 19.9 (2015).  

Additionally, the record shows that the Veteran has received recent VA treatment.  A December 2012 VA miscellaneous foot conditions examination report includes a notation that the Veteran received VA treatment in early 2012, as well as up to the present time.  However, the Board observes that there are no VA treatment reports of record subsequent to April 2010.  The Board notes that records of the Veteran's VA treatment are constructively before VA.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  In light of the state of the record, the Board finds that the claims must be remanded to associate those records and to afford the Veteran VA examinations to assess the current severity of his service-connected bilateral pes planus with plantar fasciitis, as well as the severity of his service-connected right elbow disability and right knee disability.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  

Prior to the examinations, any outstanding records of pertinent treatment should be obtained and added to the record.  

Finally, the Board finds that the requirements of VA's duty to notify and assist the Veteran have not been met.  The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim, including what subset of the necessary information or evidence, if any, the claimant is to provide and what subset of the necessary information or evidence the VA will attempt to obtain.  A review of the claims folder shows that the Veteran has not been specifically provided current VCAA notice as to his claims for higher ratings for bilateral pes planus, a right elbow disability, and a right knee disability.  On remand the RO must provide such notice.

Accordingly, the case is REMANDED for the following actions:  

1.  Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103 and 5103A (West 2002) are fully complied with as to the issues on appeal.  The notice must include an explanation as to the information or evidence needed to establish a disability rating and effective date of any increase for the claims on appeal.  

2.  Ask the Veteran to identify all medical providers who have treated him for his bilateral foot problems, right elbow problems, and right knee problems since April 2010.  Obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain records, inform the Veteran of such, and advise him that he may obtain and submit those records.  

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed, of the severity of his bilateral pes planus with plantar fasciitis, right elbow disability, and right knee disability, and the impact of the conditions on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.  

4.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional to determine the extent and severity of his service-connected bilateral pes planus with plantar fasciitis.  The entire claim files, including all electronic files, must be reviewed by the examiner.  All indicated tests should be conducted and all symptoms associated with the Veteran's service-connected bilateral pes planus with plantar fasciitis must be described in detail.  

The examination report must include a complete rationale for all opinions expressed.

5.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the extent and severity of his service-connected right elbow disability.  The entire claim files, including all electronic files, must be reviewed by the examiner.  All indicated tests should be conducted and all symptoms associated with the Veteran's service-connected right elbow disability must be described in detail.  Specifically, the examiner must conduct a thorough orthopedic examination of the Veteran's right elbow disability and provide a diagnosis of any pathology found.  

The examination report must include a complete rationale for all opinions expressed.

6.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the extent and severity of his service-connected right knee disability.  The entire claim files, including all electronic files, must be reviewed by the examiner.  All indicated tests should be conducted and all symptoms associated with the Veteran's service-connected right knee disability must be described in detail.  Specifically, the examiner must conduct a thorough orthopedic examination of the Veteran's right knee disability and provide a diagnosis of any pathology found.  

The examination report must include a complete rationale for all opinions expressed.  

7.  Finally, readjudicate the issues on appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


